BRADLEY, Judge.
The parties to this cause were divorced on November 13, 1984. The divorce decree provided that the jointly owned real property and six mobile homes be sold at a public sale to the highest bidder. Subsequently, the real property and four of the mobile homes were purchased by the former husband at the public sale for $40,000. The former wife filed an objection to the sale and asked that it be set aside. The principal objection was that the amount bid was greatly disproportionate to the actual value.
Before a hearing could be conducted and a ruling thereon given, the former wife appealed to this court.
On appeal here the former wife submits that her petition to the trial court asking that the sale be set aside was a 59(a), Alabama Rules of Civil Procedure, motion, and was denied at the expiration of ninety days pursuant to rule 59.1, A.R.Civ.P.
The former husband asks this court to dismiss the appeal on the ground that no final ruling such as will support an appeal has been made in this case. He says that the trial court has not ruled on the former wife’s request that the sale be set aside. No decision having been made on the validity of the sale, there is no final judgment from which an appeal can be taken to this court.
An appeal will lie only from a final judgment which determines the issues before the court and ascertains and declares the rights of the parties involved. Taylor v. Taylor, 398 So.2d 267 (Ala.1981). As noted above, the issue before the trial court, i.e. the validity of the sale, has not been decided by that court; it is still pending. Therefore, there is no final ruling of the trial court that will support an appeal. Moreover, there is no final judgment in this case to which a 59(a) or 59(e) motion could be directed by the former wife. See Rheams v. Rheams, 378 So.2d 1125 (Ala.Civ.App.1979). The sale, to which the wife objects, has not been confirmed by the trial court, i.e. the validity of the sale has not been finally settled; consequently, the is*743sue before the trial court has not been decided.
APPEAL DISMISSED.
WRIGHT, P.J., and HOLMES, J., concur.